UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2009 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Core Value Fund Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Value Fund September 30, 2009 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary10.7% Carnival Gap Home Depot Johnson Controls 73,660 a Lowe's Cos. News, Cl. A Nordstrom 80,320 a Omnicom Group Staples 74,670 a Target Time Warner Toll Brothers 64,650 a,b Consumer Staples9.1% Cadbury, ADR Coca-Cola Enterprises CVS Caremark Kellogg PepsiCo Philip Morris International Procter & Gamble Walgreen Energy16.1% Anadarko Petroleum Chevron Devon Energy EOG Resources Exxon Mobil Hess Marathon Oil Occidental Petroleum Schlumberger XTO Energy Exchange Traded Funds1.0% iShares Russell 1000 Value Index Fund Financial25.3% ACE Aflac American Express Ameriprise Financial AON Bank of America Capital One Financial Citigroup Franklin Resources Goldman Sachs Group JPMorgan Chase & Co. Marsh & McLennan Cos. MetLife Moody's 70,850 a Morgan Stanley Prudential Financial State Street Travelers Cos. U.S. Bancorp Wells Fargo & Co. Health Care9.4% AmerisourceBergen Amgen 63,950 b Covidien McKesson Merck & Co. 135,640 a Pfizer Schering-Plough Thermo Fisher Scientific 34,410 b UnitedHealth Group Warner Chilcott, Cl. A 45,234 b WellPoint 31,550 b Industrial7.2% Dover Eaton 50,500 a General Electric Honeywell International Raytheon Tyco International Union Pacific United Parcel Service, Cl. B 27,480 a Waste Management 49,262 a Information Technology7.6% Cisco Systems 322,630 b EMC 116,490 b Hewlett-Packard Intel Microsoft Tyco Electronics Western Union Materials3.7% Air Products & Chemicals Dow Chemical E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold International Paper Telecommunication Services2.9% AT & T Utilities6.2% Entergy Exelon FPL Group NRG Energy 113,560 a PG & E 35,430 a Questar Southern Total Common Stocks (cost $341,553,958) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,613,000) 2,613,000 c Investment of Cash Collateral for Securities Loaned3.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,853,035) 13,853,035 c Total Investments (cost $358,019,993) 103.7% Liabilities, Less Cash and Receivables (3.7%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $13,325,108 and the total market value of the collateral held by the fund is $13,853,035. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $358,019,993. Net unrealized appreciation on investments was $17,471,245 of which $38,307,440 related to appreciated investment securities and $20,836,195 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds/Exchange Traded Funds - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
